COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Chafin
UNPUBLISHED


              Argued at Lexington, Virginia


              JANETTE CAMPBELL AND
               WESSELL CAMPBELL

              v.            Record No. 0882-16-3

              LYNCHBURG DEPARTMENT OF
               SOCIAL SERVICES

              JANETTE CAMPBELL AND
               WESSELL CAMPBELL

              v.            Record No. 1401-16-3
                                                                                           MEMORANDUM OPINION* BY
              LYNCHBURG DEPARTMENT OF                                                       JUDGE TERESA M. CHAFIN
               SOCIAL SERVICES                                                                  MARCH 14, 2017

              JANETTE CAMPBELL AND
               WESSELL CAMPBELL

              v.            Record No. 1402-16-3

              LYNCHBURG DEPARTMENT OF
               SOCIAL SERVICES

              JANETTE CAMPBELL AND
               WESSELL CAMPBELL

              v.            Record No. 1403-16-3

              LYNCHBURG DEPARTMENT OF
               SOCIAL SERVICES


                                            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                                      J. Leyburn Mosby, Jr., Judge Designate

                                           Katina C. Whitfield for appellants.



                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                             George A. Somerville; Killis T. Howard, Guardian ad litem for the
                             minor children (Eleanor A. Putnam Dunn; Harman, Claytor,
                             Corrigan & Wellman; Killis T. Howard, P.C.; City of Lynchburg
                             Attorneys’ Office, on brief), for appellee.


              On April 29, 2016, the Circuit Court of the City of Lynchburg dismissed the custody

petitions filed by Janette and Wessell Campbell pertaining to their four grandchildren. On

appeal, the Campbells contend that the circuit court erred by dismissing their custody petitions

based on the factors set forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1). For the reasons that

follow, we affirm the circuit court’s decision.

                                                               I. BACKGROUND

              “When reviewing a [circuit] court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Boatright v. Wise Cty. Dep’t of Soc. Servs., 64 Va. App. 71, 76, 764 S.E.2d 724, 727 (2014)

(quoting Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003)). So viewed,

the evidence is as follows.

              On May 3, 2012, four siblings, E.C., J.C., N.J.1, and N.J.2, were removed from their

parental home by the Lynchburg Department of Social Services (“LDSS”) following allegations

of abuse and neglect. At the time of their removal, E.C. was six years old, J.C. was four years

old, and N.J.1 and N.J.2 were both four months old. The children were placed in foster care

following their removal.

              Janette and Wessell Campbell are these children’s maternal grandparents.1 They were

not present when the children were removed from their parental home, and they did not

contribute to the circumstances that led to their removal. Although the Campbells owned a



                                                            
              1
         On March 25, 2016, the date of the last hearing in the circuit court, Janette Campbell
was sixty-six years old and Wessell Campbell was seventy-four years old.
                                                   ‐ 2 ‐ 
house in Lynchburg, they lived in Miami, Florida at the time of the children’s removal. They

continued to live in Miami at all times pertinent to this case.

        When the Campbells learned that their grandchildren had been removed from their

parental home by LDSS, they travelled to Lynchburg to make themselves available as custodians

for the children. The Campbells filed a series of petitions seeking custody of their grandchildren

in May 2012 and November 2013. They also visited their grandchildren while they were in

foster care.

        Janette Campbell visited the children twelve times between May and August 2012. Amy

Witt, the children’s foster care worker, was present at these visits. She described the visits as

“very chaotic.” She explained that Mrs. Campbell had difficulty managing her time between the

children and feeding N.J.1 and N.J.2. Wessell Campbell visited the children twice between May

and August 2012. Witt testified that Mr. Campbell “basically just [sat] on the couch” during the

visits and that he did not significantly interact with the children.

        Mrs. Campbell returned to Miami in August 2012, but she visited the children in

Lynchburg on December 11, 2012, and January 8, 2013. Witt testified that Mrs. Campbell did

not “engage very much,” or significantly interact with the children on the December 11 visit. On

the January 8 visit, Witt left the children in the care of Mrs. Campbell when she was meeting

with the children’s parents in an office across the hall. Mrs. Campbell was unable to meet the

needs of the children. The children constantly screamed throughout the visit, and Witt and the

children’s parents eventually stopped their meeting to assist Mrs. Campbell. Witt testified that

Mrs. Campbell became “very upset” when she intervened in the visit and that she gathered her

belongings and walked out of the room. Mrs. Campbell has not visited N.J.1 or N.J.2 since the

January 8, 2013 visit.




                                                     ‐ 3 ‐ 
       On December 11, 2013, the Juvenile and Domestic Relations District Court of the City of

Lynchburg dismissed the Campbells’ custody petitions based on unfavorable reports filed by the

State of Florida pursuant to the Interstate Compact on the Placement of Children (“ICPC”).

These reports indicated that the Campbells’ income was not adequate to support the children and

that a relative who lived with the Campbells had failed to submit to a criminal background

screening process. The Campbells appealed the decision to the circuit court.

       The Campbells attempted to remedy the issues addressed in the adverse ICPC report

while their appeal was pending. Mrs. Campbell obtained employment as a teacher to supplement

her family’s income. The Campbells also became licensed foster care parents, and enrolled in a

program to become licensed therapeutic foster care parents.  Additionally, the relative who failed

to submit to the criminal background screening required by the ICPC investigation was deported

following a domestic violence incident involving his girlfriend.

       Mr. Campbell continued to visit his grandchildren in Lynchburg. Although

Mr. Campbell did not visit N.J.1 or N.J.2 in 2013, he visited them three times in 2014 and four

times in 2015. Each of these visits lasted approximately one hour. The children’s foster care

providers were present at the 2014 and 2015 visits. During these visits, Mr. Campbell often

talked on his cell phone or to the foster care providers rather than the children. Mr. Campbell

fell asleep for approximately thirty minutes during one visit. At another visit held at a fast-food

restaurant, Mr. Campbell was found in the women’s restroom. He was largely absent for the

majority of that visit, spending time in the restroom, his truck, and a nearby retail store.

Although Mrs. Campbell spoke with N.J.1 and N.J.2 on the telephone on one occasion, the

Campbells did not have any additional contact with the children beyond Mr. Campbell’s visits in

2014 and 2015.




                                                     ‐ 4 ‐ 
              On April 30, 2015, the circuit court held an initial hearing on the Campbells’ appeal.

Proceeding pro se, the Campbells testified that they were qualified to care for their grandchildren

and that they wished for the children to live with them in Miami. Mrs. Campbell testified about

her employment, income, and educational background.2 She explained that she had experience

working with children with special needs through her career in education. She also described the

Campbells’ home in Miami and the resources that would be available to the children there.

Although Mrs. Campbell admitted that she had not visited N.J.1 and N.J.2 since January 2013,

she explained that she could not visit the children because she was searching for employment

and that her husband visited them on her behalf. Following the hearing, the circuit court ordered

a new ICPC investigation and continued the case for further proceedings.

              On March 23, 2016, the State of Florida filed a new ICPC report after reinvestigating the

Campbells and their residence in Miami. The new ICPC report did not recommend placement of

E.C. and J.C. with the Campbells because the children required therapeutic foster care. Although

the ICPC report approved the placement of N.J.1 and N.J.2 with the Campbells, the author of the

report expressly questioned whether such a placement would be in the best interests of the

children. The author noted that N.J.1 and N.J.2 had been in their current foster care placement

since they were five months old and that they had bonded with their foster family. The author

also expressed concerns over the infrequent contact between the children and the Campbells and

Mr. Campbell’s limited interaction with the children.

              The circuit court held a second hearing in this matter on March 25, 2016. As the

children’s parents had appealed a decision from the juvenile and domestic relations district court

terminating their parental rights regarding the children, their counsel appeared at the hearing.



                                                            
              2
        Mrs. Campbell testified that she had a Ph.D. in psychology, a master’s degree in
education, and a “doctorate” degree in biblical studies and religious education.
                                                    ‐ 5 ‐ 
Although the parents appealed the district court’s termination decision, they supported the

Campbells’ custody petitions.

              As a preliminary matter, counsel for the parents requested a continuance of the case

based on the conclusion of the ICPC report. Counsel noted that the ICPC report did not approve

placement of E.C. and J.C. with the Campbells because the children required therapeutic foster

care. Counsel then explained that the Campbells were currently enrolled in a program to become

certified therapeutic foster care providers and that they would complete the program in

approximately three weeks. Counsel requested the circuit court to continue the case to allow the

Campbells to complete the program and be reevaluated as a therapeutic foster care placement.

              The circuit court denied the motion, noting that the case had been pending for nearly four

years. After the circuit court denied the motion, counsel for LDSS informed the circuit court that

“the parties all understand that legally we cannot consider transferring custody of [E.C. and J.C.]

. . . without the approved [ICPC] home study.” The circuit court agreed, and the parties agreed

to only proceed on the petitions pertaining to N.J.1 and N.J.2. Accordingly, no further evidence

was presented concerning the custody petitions pertaining to E.C. and J.C.

              The Campbells testified consistently with their testimony from the April 30, 2015

hearing. They reiterated their desire to obtain custody of N.J.1 and N.J.2. Notably, Mr. and

Mrs. Campbell each expressly testified that he or she satisfied the factors regarding the

placement of children with relatives set forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1).

Additionally, Mrs. Campbell testified that she was earning more money in a new job and that her

daughter had moved in with her to assist in the care of the children.3 When asked about the

children’s special needs, however, Mrs. Campbell testified that N.J.1 had “a reflux” and that

N.J.2 “has nothing that I know of, nothing.” Like Mrs. Campbell, Mr. Campbell testified that

                                                            
              3
                  This daughter was not the biological mother of the children.
                                                           ‐ 6 ‐ 
N.J.1 had “acid reflux.” He then stated that N.J.2 also had the same condition and that “she

doesn’t seem to need attention.”

       LDSS then presented evidence establishing the sporadic visitation between N.J.1 and

N.J.2 and the Campbells, and the events that occurred during their visits. LDSS also presented

evidence concerning the special needs of the children. Don Wilhelm, a licensed clinical social

worker, testified as an expert in “attachment[,] trauma[,] and emotional needs of abused and

neglected children.” Wilhelm had previously completed a psychological assessment of N.J.1 and

N.J.2. Based on his assessment, Wilhelm concluded that N.J.1 was “essentially healthy,” but

that she had issues with anxiety and hypervigilance attributed to her early developmental trauma.

Wilhelm opined that these issues could be corrected over time with adequate parental attention.

       Wilhelm diagnosed N.J.2 with reactive attachment disorder. He described reactive

attachment disorder as a “really significant diagnosis” that would have both short-term and

long-term effects on N.J.2. Wilhelm explained that N.J.2 would require therapeutic intervention

and therapeutic parenting in order to develop healthy social relationships. In his written

assessment admitted into evidence, Wilhelm explained that N.J.2 needed “motivated” parents

who were “capable of dealing with a challenging and difficult child.”

       Wilhelm also testified that N.J.1 and N.J.2 had developed secure attachments with their

foster care providers. Due to the limited contact between the Campbells and their grandchildren,

Wilhelm stated that the Campbells were “psychological strangers” to N.J.1 and N.J.2. Wilhelm

opined that removing N.J.1 and N.J.2 “from their secure attachment caregivers would be a

tremendous psychological loss [that would be] devastating to [the] kids.” He also predicted that

N.J.2 would “panic” if she was placed in the care of the Campbells and that her negative

behaviors would increase due to a psychological regression triggered by the change of custody.




                                                   ‐ 7 ‐ 
              At the conclusion of the evidence, the circuit court dismissed the Campbells’ custody

petitions pertaining to N.J.1 and N.J.2. While the circuit court noted that the Campbells could be

“good parents” for the children, it concluded that a change in custody was not in their best

interests. The children’s parents agreed to voluntarily relinquish their parental rights regarding

all of the children following the circuit court’s decision.

              The circuit court memorialized its decision in an order entered on April 29, 2016. In

pertinent part, that order stated that the circuit court was “unable to make the findings necessary

to transfer the custody of any of the [c]hildren to a relative as required by [Code

§§] 16.1-282.1(A1) and 16.1-283(A1).” The order then dismissed the Campbells’ custody

petitions pertaining to all of their grandchildren, and dispensed with their signatures pursuant to

Rule 1:13. These appeals followed.

                                                               II. ANALYSIS

              On appeal, the Campbells argue that the circuit court erred by dismissing their custody

petitions. They contend that the evidence established that they satisfied the four factors set forth

in Code §§ 16.1-282.1(A1) and 16.1-283(A1).4 They further contend that a transfer of custody

was in the best interests of their grandchildren. Upon review, we conclude that the Campbells

have waived their appellate challenge to the circuit court’s decision regarding the custody of E.C.

and J.C. We also conclude that the evidence presented supported the circuit court’s decision

pertaining to the custody of N.J.1 and N.J.2.



                                                            
              4
          Despite their own suggestion to the contrary, we conclude that the Campbells preserved
this argument for appellate review. The Campbells expressly testified that they satisfied each of
the four statutory requirements set forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1), and the
circuit court found that they had established a prima facie case supporting their custody petitions
regarding N.J.1 and N.J.2. Furthermore, counsel for the children’s parents argued that the
Campbells had satisfied these requirements. Accordingly, we find that the Campbells presented
this issue to the circuit court as it pertained to the petitions regarding N.J.1 and N.J.2, and
therefore, they did not waive this issue.
                                                        ‐ 8 ‐ 
       A. THE CAMPBELLS WAIVED THEIR CHALLENGE TO THE CIRCUIT COURT’S
                DECISION REGARDING THE CUSTODY OF E.C. AND J.C.

              In the present case, the Campbells’ assignment of error is not limited to the circuit court’s

decision pertaining to the custody of N.J.1 and N.J.2. Rather, their assignment of error alleges

that the circuit court erred by dismissing the custody petitions pertaining to all of the children.

The Campbells, however, failed to object to the circuit court’s decision to dismiss their petitions

pertaining to E.C. and J.C., or present any argument challenging its reasons for doing so.

              Rule 5A:18 states, in pertinent part, “No ruling of the trial court . . . will be considered as

a basis for reversal unless an objection was stated with reasonable certainty at the time of the

ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.” The purpose of Rule 5A:18 is to provide courts with “‘an opportunity to rule

intelligently on the issues presented,’” and thereby correct any potential errors at trial and avoid

“‘unnecessary appeals and reversals.’” Tackett v. Arlington Cty. Dep’t of Hum. Servs., 62
Va. App. 296, 332, 746 S.E.2d 509, 527 (2013) (quoting Brown v. Commonwealth, 279 Va. 210,

217, 688 S.E.2d 185, 189 (2010)). Pursuant to Rule 5A:18, we “will not consider an argument

on appeal which was not presented to the trial court.” Id. at 315, 746 S.E.2d at 519 (quoting

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998)).

              The circuit court dismissed the Campbells’ custody petitions pertaining to E.C. and J.C.

because the second ICPC home study did not approve placement of the children with them. The

Campbells did not object to this decision, or argue that the circuit court’s decision was incorrect.5

In fact, the record implies that the Campbells agreed with the decision. When counsel for LDSS

informed the circuit court that “the parties all understand that legally we cannot consider

transferring custody of [E.C. and J.C.] . . . without the approved [ICPC] home study,” the
                                                            
              5
         The Campbells also did not object to the circuit court’s decision to deny the motion for
a continuance made on behalf of the children’s parents, or assign error to that decision on appeal.

                                                               ‐ 9 ‐ 
Campbells did not object to that representation. Furthermore, the Campbells only proceeded on

the petitions pertaining to N.J.1 and N.J.2 at the March 25, 2016 hearing. Neither the Campbells

nor any other party presented evidence specifically pertaining to E.C. or J.C.

              Under these circumstances, we conclude that the Campbells waived any appellate

argument concerning the circuit court’s decision regarding the custody of E.C. and J.C.

Accordingly, we refuse to address the substance of the Campbells’ assignment of error to the

extent that it challenges the circuit court’s decision to dismiss their petitions pertaining to those

children. Furthermore, we find no reason to invoke the good cause or ends of justice exceptions

to Rule 5A:18 to address this issue.6 See Edwards v. Commonwealth, 41 Va. App. 752, 761, 589
S.E.2d 444, 448 (2003) (en banc).

            B. THE CIRCUIT COURT DID NOT ERR BY DISMISSING THE CAMPBELLS’
                     CUSTODY PETITIONS PERTAINING TO N.J.1 AND N.J.2

              “When addressing matters concerning a child, . . . the paramount consideration of a trial

court is the child’s best interest.” Tackett, 62 Va. App. at 328, 746 S.E.2d at 525 (quoting Logan

v. Fairfax Cty. Dep’t of Hum. Servs., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991)). “In

matters of a child’s welfare, trial courts are vested with broad discretion in making the decisions

necessary to guard and to foster a child’s best interests.” Id. “On review, ‘[a] trial court is

presumed to have thoroughly weighed all the evidence, considered the statutory requirements,

and made its determination based on the child’s best interests.’” Fields v. Dinwiddie Cty. Dep’t

                                                            
              6
         While we do not address the Campbells’ substantive argument regarding the circuit
court’s decision pertaining to E.C. and J.C., we note that Code § 63.2-1000, the Virginia statute
adopting the Interstate Compact on the Placement of Children, states that a

                             child shall not be sent, brought or caused to be sent or brought into
                             the receiving state until the appropriate public authorities in the
                             receiving state shall notify the sending agency, in writing, to the
                             effect that the proposed placement does not appear to be contrary
                             to the interests of the child.

                                                                 ‐ 10 ‐ 
of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005) (quoting Farley v. Farley, 9
Va. App. 326, 329, 387 S.E.2d 794, 796 (1990)). When the circuit court’s decision is based on

ore tenus evidence, the decision “will not be disturbed on appeal unless plainly wrong or without

evidence to support it.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 266, 616
S.E.2d 765, 769 (2005) (quoting Fields, 46 Va. App. at 7, 614 S.E.2d at 659).

              In order for a court to transfer custody of a child who has been placed in foster care to a

relative, it must conclude that the relative satisfies the factors set forth in Code

§ 16.1-282.1(A1).7 In pertinent part, that statute states:

                             Any order transferring custody of the child to a relative other than
                             the child’s prior family shall be entered only upon a finding, based
                             upon a preponderance of the evidence, that the relative is one who,
                             after an investigation as directed by the court,

                             (i) is found by the court to be willing and qualified to receive and
                             care for the child;

                             (ii) is willing to have a positive, continuous relationship with the
                             child;

                             (iii) is committed to providing a permanent, suitable home for the
                             child; and



                                                            
              7
          We note that the circuit court dismissed the Campbells’ custody petitions based on Code
§§ 16.1-282.1(A1) and 16.1-283(A1). Although Code § 16.1-283(A1) applies to custody
transfers that occur upon the termination of the parental rights of a child’s parents, the factors set
forth in that subsection of the statute are identical to those set forth in Code § 16.1-282.1(A1).
The only difference in these subsections of the statutes is that Code § 16.1-283(A1) allows a
transfer of custody to a relative or “other interested individual,” whereas Code § 16.1-282.1(A1)
only pertains to custody transfers to relatives. The circuit court’s reference to both statutes is
understandable when viewed with the fact that it was initially proceeding on the parents’ appeal
of the involuntary termination of their parental rights as well as the Campbells’ custody petitions.
        We also note that the Campbells argue that a transfer of custody was in the best interests
of the children pursuant to Code §§ 20-124.2 and 20-124.3. In order for the circuit court to
transfer custody, however, the Campbells had to satisfy the factors set forth in Code
§§ 16.1-282.1(A1) and 16.1-283(A1). “[O]nce the foster care statutory process has commenced,
[a] court may not transfer custody of a child to a relative, other than the child’s prior family,
without making the four specific findings of fact required by . . . the foster care statutes.”
Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465, 479-80, 666 S.E.2d 361, 368 (2008).
                                                      ‐ 11 ‐ 
               (iv) is willing and has the ability to protect the child from abuse
               and neglect . . . .

Code § 16.1-282.1(A1); see also Code § 16.1-283(A1) (setting forth the same requirements in

the context of custody transfers upon the termination of the parental rights of a child’s parents).

        In the present case, the Campbells testified that they satisfied each of the requirements set

forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1). “When the circuit court acts as the

fact-finder, it has the responsibility of weighing the credibility of the witness[es] and determining

the weight to be given to [their] testimony.” Tackett, 62 Va. App. at 338, 746 S.E.2d at 530.

“[T]he credibility of witnesses and the weight to be accorded their testimony is a matter

exclusively within the province of the trier of fact.” Yopp v. Hodges, 43 Va. App. 427, 439, 598
S.E.2d 760, 766 (2004). When the circuit court considered the Campbells’ testimony along with

the other evidence presented in this case, it rejected their testimony and concluded that they did

not satisfy the factors set forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1). This decision was

supported by the evidence.

        The evidence presented in this case established that the Campbells failed to satisfy at

least two of the factors set forth in Code §§ 16.1-282.1(A1) and 16.1-283(A1). Specifically, the

Campbells failed to satisfy factors (i) and (ii) of those statutes. Based on the evidence, the circuit

court did not err by concluding that the Campbells were not: (1) willing and qualified to receive

and care for N.J.1 and N.J.2, and (2) willing to have a positive, continuous relationship with

them.

        The evidence presented in this case strongly suggested that the Campbells were

unqualified to meet the needs of N.J.1 and N.J.2. Both of the children have significant special

needs related to their earlier abuse and neglect. N.J.1 has issues with anxiety and hypervigilance

that will require increased parental attention. N.J.2 has more significant issues. She has been

diagnosed with reactive attachment disorder, a significant diagnosis that will require therapeutic
                                                    ‐ 12 ‐ 
intervention and therapeutic parenting. Wilhelm opined that her needs would place increased

demands on her caregivers and that more therapeutic intervention would be required if a custody

change occurred because she would “panic” and “regress.”

       The Campbells’ testimony established that they were unaware of the children’s special

needs and how to effectively address them. When asked about the special needs of the children,

Mrs. Campbell testified that N.J.1 had acid reflux and that N.J.2 did not have any special needs.

Mr. Campbell testified similarly, stating that both N.J.1 and N.J.2 had acid reflux and that N.J.2

“doesn’t seem to need attention.” Although N.J.2’s diagnosis of reactive attachment disorder

was stated in the cover letter of the second ICPC report, neither Mrs. Campbell nor

Mr. Campbell mentioned this significant diagnosis. Contrary to Mr. Campbell’s testimony,

Wilhelm testified that N.J.2 would need substantial attention to address her condition and allow

her to develop into a healthy adult.

       Moreover, we note that the few visits that Mr. and Mrs. Campbell had with N.J.1 and

N.J.2 went poorly. Mrs. Campbell had difficulty managing her time between the children, and

her final visit required the intervention of the children’s parents and LDSS employees.

Mrs. Campbell became frustrated at the visit and left the building, and she has not seen the

children since that day. Mr. Campbell was inattentive to the children’s needs at several visits,

and he failed to significantly interact with them. The problems encountered by the Campbells at

their visits with N.J.1 and N.J.2 implied that they were unqualified to meet their significant

special needs.

       The evidence presented in this case also indicated that the Campbells were not willing to

have a continuous relationship with the children. While the Campbells expressed a desire to

obtain custody of N.J.1 and N.J.2, they refused to take the steps required to integrate themselves

into the children’s lives. Although the Campbells owned a house in Lynchburg and they

                                                   ‐ 13 ‐ 
travelled to the area on multiple occasions to attend court proceedings, they failed to regularly

visit N.J.1 and N.J.2. As a result, they have been described as “psychological strangers” to the

children, and they are unaware of their needs and unqualified to care for them.

          LDSS and the children’s foster care providers encouraged the Campbells to visit N.J.1

and N.J.2. and have contact with them. Despite this encouragement, Mrs. Campbell has not seen

the children since 2013 and Mr. Campbell only visited them seven times in a three-year period.

With the exception of one phone call between Mrs. Campbell and the children, the Campbells

have not communicated with N.J.1 or N.J.2 through phone calls, letters, birthday cards, or any

other method. In total, the Campbells have spent approximately seven hours with N.J.1 and

N.J.2 since 2013.

                 Virginia law recognizes the “maxim that, sometimes, the most
                 reliable way to gauge a person’s future actions is to examine those
                 of his past.” Petry v. Petry, 41 Va. App. 782, 793, 589 S.E.2d 458,
                 463 (2003). “As many courts have observed, one permissible
                 ‘measure of a parent’s future potential is undoubtedly revealed in
                 the parent’s past behavior with the child.’” Id. (citation omitted).
                 . . . [P]ast actions and relationships over a meaningful period serve
                 as good indicators of what the future may be expected to hold.”
                 Winfield v. Urquhart, 25 Va. App. 688, 696-97, 492 S.E.2d 464,
                 467 (1997) (citations omitted).

Toms, 46 Va. App. at 267-68, 616 S.E.2d at 770.

          Although the Campbells had the ability to visit N.J.1 and N.J.2 and they were encouraged

to do so, they failed to establish a relationship with the children. This failure implied that the

Campbells were not likely to maintain a continuous relationship with N.J.1 and N.J.2 in the

future.

          In summary, we conclude that the evidence presented in this case supported the circuit

court’s decision to dismiss the Campbells’ custody petitions pertaining to N.J.1 and N.J.2. The

evidence established that the Campbells were unqualified to care for the children and

uncommitted to maintaining a continuous relationship with them. Therefore, the circuit court did
                                                    ‐ 14 ‐ 
not err by determining that the Campbells failed to satisfy the requirements of Code

§§ 16.1-282.1(A1) and 16.1-283(A1) and dismissing their custody petitions on that basis.

                                       III. CONCLUSION

       For the reasons stated, we affirm the circuit court’s decision.

                                                                                       Affirmed.




                                                   ‐ 15 ‐